Citation Nr: 1703977	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple myeloma, including as due to radiation and/or herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1968 to July 1970, with additional service in the United States Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this regard, the Veteran timely appealed this denial, submitting a notice of disagreement (NOD) in March 2007.  A Statement of the Case was subsequently issued in February 2008.  The Veteran thereafter filed an untimely VA Form 9 in April 2008.  However, the RO did not advise him that his submission was untimely until four years later, in conjunction with his 2012 petition to reopen the claim.  Based on these facts, the Board finds that VA implicitly waived its objection to the untimely appeal in 2008, and the February 2007 rating decision is the one properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts his multiple myeloma is related to his active service, to include as due to exposure to radiation and Agent Orange while stationed in Newport, Rhode Island during the Vietnam era.  Specifically, the Veteran states that while he was stationed in Rhode Island, he loaded and unloaded aircraft ships returning from the Republic of Vietnam, which he believes were contaminated with Agent Orange.  See June 2006 VA Form 21-526, Veteran's Application for Compensation or Pension.  Alternatively, the Veteran contends that while in the Navy Reserve on active duty, he worked in a warehouse in Gulfport, Mississippi, handling cargo storing herbicide agents.  See October 2012 VA Form 9.  He submitted evidence that over 15,000 drums of tactical herbicides, including Agent Orange, were stored in Gulfport, Mississippi from 1968 to 1970.  See October 2012 VA Form 9, Substantive Appeal; see also http://www.publichealth.va.gov/exposures/agentorange/outside_vietnam_usa.asp.  

The evidence of record indicates that the Veteran may have been stationed in Gulfport, Mississippi, during the time that herbicides were stored at that location.  Accordingly, on remand, the AOJ must follow the procedures outlined in the VA Adjudication Procedure Manual (M21-1) in order to attempt to verify the Veteran's reported exposure to Agent Orange.  See M21-1, IV.ii.1.H.7.a.  

Additionally, the Veteran's Reserve service personnel and treatment records have not been sought and obtained.  Further, it does not appear that all periods of the Veteran's Reserve service have been verified.  On remand, the AOJ should clarify the Veteran's Navy Reserve service dates.  

Regarding the Veteran's theory that his multiple myeloma, a "radiogenic disease," is related to in-service radiation exposure, a dose estimate must be prepared on remand.  38 C.F.R. § 3.311(a)(2)(iii).  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete service personnel and treatment records from the Veteran's Navy Reserve service, and verify the dates for each period of active duty, active duty for training, and inactive duty for training.  If the records are not available, notify him in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment of his multiple myeloma, to include any updated records from K. Harris, M.D.
4.  Attempt to verify the Veteran's claimed exposure to the herbicide Agent Orange in accordance with the procedures set forth in the M21-1.  See M21-1, IV.ii.1.H.7.a; October 2012 VA Form 9, Substantive Appeal; see also http://www.publichealth.va.gov/exposures/agentorange/outside_vietnam_usa.asp.  All such attempts and responses should be documented in the claims file.

5.  Forward any available records concerning the Veteran's exposure to ionizing radiation, including any DD Form 1141, to the Under Secretary of Health for preparation of a dose estimate, and then any further development as required under 38 C.F.R. § 3.311.

6.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


